    Case 1:16-cv-00344-LPS Document 253 Filed 03/01/19 Page 1 of 2 PageID #: 6470
,


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

      MOON EXPRESS, INC.,

                            Plaintiff,                             C.A. No. l 6-cv-344-LPS

             V.

      INTUITIVE MACHINES, LLC,

                            Defendant.




        ~               ] SECOND AMENDED JUDGMENT FOLLOWING JURY VERDICT

             This action came before the Court for a trial by jury beginning on January 8, 2018. The

      issues were tried and the jury rendered a verdict on January 12, 2018 in favor of Defendant

      Intuitive Machines, LLC ("Intuitive Machines") and against Plaintiff Moon Express, Inc.

      ("Moon Express") (D.I. 150). On February 22, 2018, the Court entered judgment in accordance

      with the jury' s verdict (D.I. 182). On November 5, 2018, the Court entered an Amended

      Judgment which added to the original Judgment (D.I. 182) additional amounts for prejudgment

      interest, post judgment interest, and attorneys' fees and costs (D.I. 240). Thereafter, on January

      18, 2019 the Court granted Intuitive Machines' Unopposed Supplemental Motion for Attorneys'

      Fees and Costs for the period March through November 2018 Pursuant to Section 11. 15 of the

      TRV Contract, awarding Intuitive Machines an additional $218,779 in fees and costs (D.I. 249).

             In accordance with the Court's Order granting Intuitive Machines' Unopposed

      Supplemental Motion for Attorneys' Fees and Costs for the period March through November

      2018 Pursuant to Section 11.15 of the TRV Contract (D.I. 249), IT IS HEREBY ORDERED that

      the Judgment Following Jury Verdict (D.I. 182), together with the Amended Judgment

      (D.I. 240), are AMENDED to include the following:



                                                       1
Case 1:16-cv-00344-LPS Document 253 Filed 03/01/19 Page 2 of 2 PageID #: 6471




         1.     Judgment is entered in favor of Intuitive Machines and against Moon Express for

  attorneys' fees and costs for the period March through November 2018 in the amount of

  $218,779.

         2.     In addition to the post judgment interest entered in the Amended Judgment (D.I.

  240), judgment is entered in favor of Intuitive Machines and against Moon Express for post

 judgment interest in the per diem amount of 0.005232% on the attorneys' fees and costs for the

  period March through November 2018 in the amount of$218,779, until the judgment is fully

  satisfied, compounded annually.

         3.     The Court directs the Clerk to immediately enter judgment as set forth above.

         IT IS SO ORDERED AND ADJUDGED.




                                                     CHIEF JUD E LEONARD STARK
                                                     UNITED STA TES DISTRICT JUDGE




                                                 2
